Citation Nr: 1707155	
Decision Date: 03/03/17    Archive Date: 03/17/17

DOCKET NO.  13-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss, and if so, whether service connection is warranted.

2. Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to May 1965.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned Veterans Law Judge during a November 2016 videoconference hearing.  A transcript of this proceeding is associated with the claims file.

All due process considerations have been met.  Although evidence was received following the December 2012 Statement of the Case, the Veteran's representative waived AOJ consideration of the additional evidence.  

The issue of entitlement to service connection for sleep apnea, to include as secondary to tinnitus, has been raised by the record in the Veteran's August 2011 lay statement and November 2016 hearing testimony, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).




FINDINGS OF FACT

1. The Veteran filed a claim for service connection for bilateral hearing loss in March 1975.  The RO denied this claim in a June 1975 rating decision.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the decision became final.

2. The Veteran has since filed new and material evidence to reopen a claim for service connection for bilateral hearing loss.

3. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's bilateral hearing loss is etiologically related to service. 

4. Resolving reasonable doubt in the Veteran's favor, the evidence of record shows that the Veteran's tinnitus is etiologically related to service.


CONCLUSIONS OF LAW

1. The June 1975 rating decision, which denied service connection for bilateral hearing loss, is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.160, 20.302, 20.1100, 20.1103, 20.1104 (2016).  

2. The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

3. The criteria for service connection for tinnitus have been met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Reopening Service Connection for Bilateral Hearing Loss

The Veteran initially filed a claim for service connection for bilateral hearing loss in March 1975, which was denied in a June 1975 rating decision.  The Veteran filed another claim for service connection for bilateral hearing loss in September 2010.  That claim was denied in a June 2011 rating decision for failure to show a link between the Veteran's current bilateral hearing loss and military service, or the manifestation of his bilateral hearing loss to a compensable degree within a year of service.  

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  The initial question before the Board, therefore, is whether new and material evidence has been received, regardless of how the RO characterized the issue. 

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2016).  If, however, new and material evidence is presented or secured with respect to a claim which has been denied, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App. 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010). 

The Veteran's claim for service connection for bilateral hearing loss was previously considered and denied by the RO in a June 1975 rating decision, which explained that the available service records showed no loss of hearing, either at the time of entrance into military service or at separation.  The Veteran was notified of that decision in July 1975.  The Veteran did not file a notice of disagreement or submit new and material evidence within one year, and the rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

At the time of the June 1975 rating decision, the evidence before the RO consisted of the Veteran's service records and a May 1975 VA audiometric examination report.  The Veteran's DD Form 214 shows his military occupational specialty (MOS) as a marksman in the heavy weapons infantry.  Since the 1975 decision, VA has received a September 2010 VA treatment record and a December 2016 private medical opinion containing positive nexus opinions linking the Veteran's current bilateral hearing loss to service.  The Veteran also testified before the Board at the November 2016 videoconference hearing regarding his noise exposure as an infantryman during service, hearing loss during service, and hearing loss within the first decade of service in the 1970s.  

In determining whether newly-received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, the aforementioned evidence suggests that the Veteran's current bilateral hearing loss disability was incurred in service, and a nexus between his in-service noise exposure and current bilateral hearing loss disability.  As the evidence discussed above was not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claim, the Board finds that the additional evidence is new and material to reopen the Veteran's claim for service connection for bilateral hearing loss.


II. Service Connection for Bilateral Hearing Loss and Tinnitus

The Veteran claims service connection for bilateral hearing loss and tinnitus.  Specifically, he asserted in his September 2010 claim that his current bilateral hearing loss and tinnitus are associated with his exposure to acoustic noise trauma during active duty service as a heavy weapons infantryman.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of an in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr, 21 Vet. App. at 307; see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system, to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection can be granted for a hearing loss disability when the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  VA regulations do not preclude service connection for hearing loss that first met VA's definition of disability after service.  Hensley, 5 Vet. App. at 159.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau, 492 F.3d at 1376-77.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards.

In this case, the Veteran's DD Form 214 lists his MOS as heavy weapons infantry, marksman.  His service treatment records show that during his May 1963 entrance examination, a clinical evaluation indicated that his ears were normal, and he denied ear trouble.  The Veteran's audiometric results were not recorded at that time.  The Veteran's whisper voice hearing test results were 15/15 bilaterally.

The Veteran's service treatment records show that audiometric testing was conducted on a separation examination in February 1965.  As this testing was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:





HERTZ




500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

The Veteran was afforded a VA examination in May 1975 in connection with his original claim for service connection for bilateral hearing loss.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
15
15

65
LEFT
20
15
15

70

The Veteran's puretone thresholds were not noted at 3000 Hz.  His speech discrimination was 96 percent bilaterally.  

August and September 2002 VA treatment records noted that the Veteran had a history of ear problems and reported hearing "cricket sounds all the time" for decades.

A September 2010 VA treatment record noted that the Veteran reported significant noise exposure during military service, and that he sometimes did not understand well, especially in noise.  He also reported constant bilateral subjective tinnitus.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
20
20
30
65
75
LEFT
20
20
30
70
80

The audiologist noted that an audiogram indicated normal hearing through 1000Hz, dropping to a mild to severe high frequency sensorineural hearing loss in both ears.  The audiologist opined that the Veteran had the classic characteristics of a noise-induced hearing loss (HFSNHL).  Word recognition scores were 80 percent in the right ear and 76 percent in the left ear.  The audiologist concluded that, considering the Veteran's account of noise trauma while in the military, it was plausible that his hearing loss was at least in part caused by the noise exposure he experienced while on active duty.  Accordingly, the audiologist recommended that the Veteran request a compensation and pension evaluation for hearing loss and tinnitus.  

The Veteran was afforded a VA audiological examination in November 2010.  He reported constant, bilateral tinnitus.  The examiner noted that the Veteran's service records showed that he served as a heavy weapons infantryman, and therefore, acoustic trauma was highly probable.  Moreover, the examiner noted that the Veteran's entrance examination report showed a whisper hearing test that was within normal limits.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
25
20
30
70
85
LEFT
25
20
35
75
90

The Veteran's Maryland CNC word list speech recognition score was 92 percent in the right ear.  Speech recognition results were not reported for the left ear, but the examiner noted that speech recognition thresholds were "judged to be good in both ears" and consistent with the Veteran's pure tone averages.  The examiner stated that the Veteran's puretone audiometry revealed normal sloping to severe sensorineural hearing loss in the right ear and normal sloping to profound in the left ear.  Accordingly, she diagnosed the Veteran with right ear normal to severe sensorineural hearing loss, and left ear normal to profound sensorineural hearing loss.  The examiner also diagnosed the Veteran with constant tinnitus.  

The examiner opined that the Veteran's hearing loss and tinnitus were less likely as not (less than 50/50 probability) caused by or a result of his in-service noise exposure.  She reasoned that the Veteran had normal hearing sensitivity at his entrance and separation hearing tests, and that the Veteran used hearing protection during his service.  She also explained that the present audiological evaluation revealed a gradual sloping, normal to severe hearing loss in the right ear and a normal to profound hearing loss in the left ear 45 years after service.  Therefore, she opined that the Veteran's hearing loss and tinnitus were more than likely impacted by presbycusis and/or some other etiology.  Furthermore, she opined that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss.

In an August 2011 lay statement, the Veteran reported that he had hearing problems and tinnitus for the last 45 years.

The Veteran testified during a November 2016 videoconference hearing that his work as an infantryman during service involved noise exposure from driving trucks and testing weapons.  He testified that when he returned from the field, he could not hear for periods of two or three days, such that his wife had to yell at him.  He also stated that after training, while on active duty, days went by when his hearing "was in and out."  Moreover, he stated that he did not have any ear protection most of the time.  

The Veteran stated that he believed that his current hearing loss and tinnitus were related to service because "I could hear a pin drop when I went into the service, and when I got out...I was having problems with...hearing."  He testified that he did not have any hearing loss or ringing his ears before he entered service, and that after service, his hearing loss got "worse and worse" over time.  He explained that in the 1970s, within the first decade after service, he had sleeping problems related to his tinnitus and difficulty hearing people talking.  He stated that in 1975, he could not sleep because of the noise in his ear, for which he sought treatment multiple times.  The Veteran's representative cited academic research showing that hearing damage resulting in degeneration and tinnitus may have a delayed onset years after noise exposure.

In a December 2016 private opinion, the Veteran's physician stated that he had treated the Veteran for his hearing loss.  He stated that the Veteran had a normal ear examination, and that his main hearing problem was noise-induced sensorineural hearing loss, mild-moderate to severe in the left ear and mild-moderate to profound in the right ear.  He noted that the Veteran's discrimination scores were impaired, at 88 percent in the right ear and 52 percent in the left ear.  He opined that the Veteran's hearing damage was directly related to the Veteran's noise exposure during service, when he was exposed to heavy weaponry and was not offered any ear protection. 

In regards to the Veteran's bilateral hearing loss claim, the Board finds the evidence of record is in equipoise.  The November 2010 VA examiner opined that it was less likely as not that the Veteran's bilateral hearing loss was caused by or a result of in-service noise exposure.  However, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has bilateral hearing loss related to active duty service.  A September 2010 VA treatment record included an audiological opinion that the Veteran's condition had the classic characteristics of a noise-induced hearing loss.  The 2010 audiologist concluded that it was plausible that his hearing loss was at least in part caused by in-service noise exposure based on her examination of the Veteran and his lay report of significant noise trauma during service.  Additionally, a December 2016 private opinion by the Veteran's physician concluded that the Veteran's bilateral hearing loss was directly related to his in-service noise exposure based on an examination of the Veteran and his lay statements regarding in-service noise exposure.  

The Veteran testified at the November 2016 hearing that he did not have hearing problems when he entered service, had significant noise exposure as an infantryman, and experienced hearing loss during service and within the first decade after service.  Indeed, the Veteran has complained of bilateral hearing loss consistently since at least March 1975 when he submitted his first service connection claim for that condition.  The VA examination in 1975 did show very mild hearing loss at that time.   Additionally, the Veteran's representative cited medical research showing that hearing damage resulting in degeneration may occur years after noise exposure.  Finally, the Veteran's November 2010 VA examination results show that he currently has bilateral hearing loss for VA purposes, and his MOS as a heavy weapons infantryman listed in his DD Form 214 confirms his reports of in-service noise exposure.  In summary, as the Veteran has consistently reported bilateral hearing loss related to service and currently has bilateral hearing loss for VA purposes, resolving reasonable doubt in the Veteran's favor, the Board finds the evidence as a whole supports the Veteran's bilateral hearing loss claim.  Therefore, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

In regards to the Veteran's tinnitus claim, the Veteran contends that his tinnitus is related to service.  Although the November 2010 VA examiner opined that it was less likely as not that the Veteran's tinnitus was caused by or a result of military noise exposure, resolving reasonable doubt in the Veteran's favor, the Board finds the Veteran has tinnitus related to active duty service.  The November 2010 VA examiner also found that the Veteran's tinnitus was as likely as not a symptom associated with his hearing loss, for which service connection is granted herein.  Moreover, August and September 2002 VA treatment records noted that the Veteran reported hearing "cricket sounds all the time" for decades, and in an August 2011 lay statement, he reported that he had tinnitus for the last 45 years.  At the November 2016 hearing, the Veteran testified that he did not have any ringing his ears before service, and that after service, in 1975, he sought treatment for sleeping problems due to the noise in his ear.  The 1975 VA examination report did show a complaint of tinnitus.  The Veteran's representative also cited medical research showing that tinnitus may have a delayed onset years following noise exposure.  Finally, a September 2010 VA treatment record shows that the Veteran was diagnosed with constant tinnitus.  In summary, as the Veteran's tinnitus has been found to be as likely as not a symptom of his service-connected bilateral hearing loss, and considering his lay statements and relevant clinical research, resolving reasonable doubt in the Veteran's favor, the Board finds the evidence as a whole supports the Veteran's tinnitus claim.  Therefore, service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§ 3.102 (2014); Gilbert, 1 Vet. App. at 53-56.



[Continued on Next Page]
ORDER

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


